TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00231-CV


Caldwell County Sheriff's Office, Appellant

v.


Barbara Crider, Jacqueline Jackson, and Joshua Verdecanna, Appellees





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 02-0-078, HONORABLE ROBERT ESCHENBURG II, JUDGE PRESIDING 





	Appellant Caldwell County Sheriff's Office filed a notice of appeal from the trial-court order denying its plea to the jurisdiction in this cause.  Appellant has now informed us that the
trial court has withdrawn that order in order to hear further argument at a later date.  Because there
is no longer an appealable order, appellant has moved to dismiss the appeal.  Appellees do not
oppose the motion.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).



  
					Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   May 9, 2002
Do Not Publish